OPINION — AG — ** STUDENTS — TRANSFERRED — RESIDENCE ** QUESTION(1): IF THE SCHOOL DISTRICT FROM WHICH THE PUPIL IS BEING TRANSFERRED IS FURNISHING INSTRUCTION IN THE GRADE THE PUPIL IS ENTITLED TO PURSUE, CAN THE TRANSFER BE MADE BY THE COUNTY SUPERINTENDENT OF SCHOOLS FOR ANY OTHER REASON THAN WHEN THE TOPOGRAPHY OF SUCH DISTRICTS, OR THE HEALTH OF THE CHILD IS DETERMINED BY A VERIFIED HEALTH CERTIFICATE OF A LICENSED PHYSICIAN, IS SUCH THE JUDGMENT OF THE COUNTY SUPERINTENDENT OF SCHOOLS, THAT THE BEST INTEREST OF THE CHILD CANNOT BE SERVED BY THE CHILD'S ATTENDANCE IN THE DISTRICT IN WHICH HE RESIDES ? — HE CAN TRANSFER, QUESTION(2): IS THE STATE BOARD OF EDUCATION AUTHORIZED AT THE HEARING PROVIDED FOR IN 70 O.S. 8-2 [70-8-2] TO REVERSE THE DECISION OF THE COUNTY SUPERINTENDENT OF SCHOOLS AND ALLOW PUPILS TO BE TRANSFERRED FOR ANY REASON OTHER THAN STATED IN QUESTION 1 ? — AFFIRMATIVE, QUESTION(3): IS THE STATE BOARD OF EDUCATION AUTHORIZED TO TRANSFER A PUPIL FROM A SCHOOL DISTRICT IN OKLAHOMA TO A SCHOOL DISTRICT IN ANOTHER STATE IF THE GRADE THE PUPIL IS ENTITLED TO PURSUE IS OFFERED IN THE HOME SCHOOL DISTRICT ? — AFFIRMATIVE (BEST INTEREST OF CHILD, OUT OF STATE, EDUCATION, HEARING) CITE: 70 O.S. 8-1 [70-8-1], 70 O.S. 8-2 [70-8-2], 70 O.S. 8-3 [70-8-3] (J. H. JOHNSON)